Citation Nr: 0608125	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to an initial compensable rating from 
September 17, 1998, and a rating in excess of 10 percent from 
August 30, 2002, for service-connected seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1969 to August 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied entitlement to service 
connection for stiffness and pain in the right leg. 

This matter also arises from an August 1999 rating decision 
that granted entitlement to service connection for seborrheic 
dermatitis and assigned a zero percent (noncompensable) 
evaluation effective from September 1998.  An August 2005 
rating decision assigned a 10 percent disability evaluation 
for service-connected seborrheic dermatitis, effective 
August 30, 2002.  However, as that grant does not represent a 
total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1  Prior to the promulgation of a decision in the appeal, a 
full grant of benefits on the issue of entitlement to service 
connection for a right leg disorder has been awarded.  

2.  The competent and probative medical evidence of record 
does not show that the veteran's skin disability was 
productive of exfoliation, exudation, or itching involving an 
exposed surface or extensive area prior to August 30, 2002; 
or was manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement from August 30, 2002.  

3.  The competent and probative medical evidence of record 
shows that from August 30, 2002, the skin disability covered 
less than 20 percent of the entire body and less than 20 
percent of exposed areas affected; and has not required use 
of systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the twelve-month period 
prior to the last VA examination.  



CONCLUSIONS OF LAW

1.  There remain no allegations of errors of fact or law for 
appellate consideration on the issue of entitlement to 
service connection for a right leg disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002).

2.  The criteria for an initial compensable evaluation prior 
to August 30, 2002, and an initial evaluation in excess of 10 
percent from August 30, 2002, for seborrheic have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.118, Diagnostic 
Codes 7817-7806 (prior to August 30, 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001, December 2003 
and September 2004; rating decisions in January 1999, August 
1999, May 2005 and August 2005; a statement of the case in 
March 1999 and February 2000; and a supplemental statement of 
the case in August 1999.  In January 2003, the Board sent a 
copy of the amended regulations for evaluation of skin 
disorders.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, 
__ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  
Thus, VA has satisfied its duty to notify the appellant.

I.  Entitlement to service connection for a right leg 
disability.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2005).  The veteran sought entitlement to service connection 
for a right leg disability claiming that it was due to his 
low back disorder.  In a May 2005 rating decision the RO 
noted that a VA examiner in March 2005 had opined that it was 
at least as likely as not that the veteran had a ruptured 
disc during service and continued to have problems with the 
back and degenerative changes on the back with some radicular 
pain down the right leg as a result of that particular 
injury.  Although the Decision section of the rating decision 
states only that service connection for degenerative disc 
disease of the lumbosacral spine was granted, in the 
discussion of the reasons for the decision, the evidence was 
considered to have been in equipoise and with reasonable 
doubt resolved in the veteran's favor, the RO granted 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine with radiculopathy.  As the 
RO has granted service connection for right leg 
radiculopathy, a full grant of benefits on this issue has 
been awarded.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is hereby dismissed.

II.  Seborrheic dermatitis

The veteran seeks entitlement to an initial compensable 
rating for seborrheic dermatitis from September 17, 1998, and 
in excess of 10 percent from August 30, 2002.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule) 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2005).

During the pending appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002). 

The prior criteria provide that Diagnostic Code (DC) 7817, 
for evaluation of dermatitis, exfoliativa, is to be rated as 
for eczema (DC 7806), dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  

Pursuant to the former criteria, under DC 7806 for eczema, a 
10 percent evaluation was warranted where the skin disability 
was productive of exfoliation, exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the condition be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

The revised criteria provide that dermatitis is rated under 
DC 7806.  A 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent of exposed surface 
areas are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration less than six weeks during a twelve-
month period.  A 30 percent rating requires that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  The regulation also provides that dermatitis 
can be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2005).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current regulation.  69 Fed. Reg. 25179 (2004).  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

An August 1999 rating decision established entitlement to 
service connection for seborrheic dermatitis evaluated as 
noncompensable effective from September l7, 1998.

At a VA examination in August 1999, the veteran reported 
having periodic eruptions on his scalp, face, and back since 
1971 which were primarily red blotches, predominantly on his 
scalp.  Clinical findings were of mild erythematous patches 
on the veteran's posterior scalp with a moderate amount of 
scale.  There were no abnormalities on his face, chest, or 
back at the time of the examination.  The examiner's 
impression was that the skin eruption most likely represented 
seborrheic dermatitis, although it was not pronounced at the 
examination.  The examiner noted that it was possible that 
the veteran may have some other skin eruption but saw no 
other evidence of skin disease in the examination. 

The veteran testified at a personal hearing in December 1999 
regarding the symptoms and treatment of his skin condition 
and the effect on his employment and daily activities.  A 
transcript of the hearing is contained in the claims file.  
The veteran submitted photographs of the skin condition on 
his hands and in his scalp.  

At a VA examination in July 2005, the veteran reported that 
in service he developed a nodular rash on his face and neck 
with the nodules being very pruritic and ulcerating which 
then spread to his shoulders.  The examiner could not find 
evidence of this in the file but noted a diagnosis of 
seborrheic dermatitis in 1999.  The veteran had also 
mentioned a possible folliculitis after he experienced 
excoriations and excoriated papules in his scalp in 1998.  He 
was not using any medication for the rash.  

Clinical findings were of lichenified nodules on the dorsum 
of the left hand, an excoriated papule on the left forehead, 
and scattered multiple excoriations in his scalp.  When 
comparing the findings to the pictures taken in 2002 
contained in the claims file, the examiner found that the 
nodules on the left hand had not changed in appearance or 
location and the excoriations on the scalp were very similar 
to those seen in the pictures.  

The examiner assessed neurotic excoriations with prurigo 
nodules developing from chronic itching.  He opined that the 
two diagnoses, the psychiatric and the cutaneous diagnoses 
were linked.  The examiner could not find a mention of 
topical steroid use and the veteran could not remember using 
any.  The veteran had not used any therapy during the prior 
twelve months.  The total body surface area affected was 
approximately 8 percent.  The exposed body surface area 
affected was approximately 15 percent.  Acne and chloracne 
were not involved.  Scars were not involved.  The examiner 
found this was a neurotic excoriation most likely linked to 
his anxiety diagnosis.  The skin disorder was not treated 
with systemic immunosuppressants or steroids.   

After review of the above report, the RO assigned a 10 
percent evaluation effective from August 30, 2002.  

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for seborrheic dermatitis.  In such a case, the Court has 
held that separate or "staged" ratings must be assigned where 
the evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

The Board finds that an initial compensable evaluation from 
September 17, 1998, is not warranted.  The evidence of record 
shows mild red patches on the veteran's posterior scalp and 
does not show that the service connected skin disorder was 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area prior to August 30, 2002.  
Under the prior regulations after August 30, 2002, the 
evidence of record does not show constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
photographs submitted of a scalp lesion and resolving lesions 
on his hands do not show extensive lesions or marked 
disfigurement.  In addition, the examiner in July 2005 found 
little change in the appearance of the disorder on the left 
hand or scalp.  Thus, the Board finds that from August 30, 
2002, the clinical findings do not more nearly approximate a 
30 percent evaluation under the prior regulations. 

Based on the evidence of record, the predominant disability 
is dermatitis.  Accordingly evaluation under DCs 7800 for 
disfigurement of the head, face, or neck, or under DCs 7801, 
7802, 7803, 7804, or 7805 for scars, is not warranted.  

From August 30, 2002, the evidence does not show symptoms 
that more nearly approximate the criteria for a rating in 
excess of 10 percent.  At the July 2005 examination, the 
total body surface affected was approximately 8 percent and 
the exposed body surface area affected was approximately 15 
percent.  This is less than the required percentages of total 
body surface or exposed body surface required for a 30 
percent evaluation.  In addition, there was no evidence of 
treatment with systemic immunosuppressants or steroids.  
Thus, the Board finds that the criteria are not met for a 30 
percent or higher schedular evaluation under the amended 
regulations.

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board finds that the evaluations assigned adequately 
reflect the clinically established impairment experienced by 
the veteran.  The preponderance of evidence is against the 
claim for an initial compensable rating prior to August 30, 
2002, or more than a 10 percent rating from August 30, 2002, 
even in light of 38 C.F.R. 4.7, for the veteran's service-
connected seborrheic dermatitis.  The benefit-of- the-doubt 
doctrine is inapplicable, and claim for this issue must be 
denied.  38 U.S.C.A. § 5107(b).  See Gilbert, supra.




ORDER

The appeal on the issue of entitlement to service connection 
for a right leg disability is dismissed.  

Entitlement to an initial compensable rating for seborrheic 
dermatitis prior to August 30, 2002 and in excess of 10 
percent from August 30, 2002, is denied.





____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


